MILLS, Judge,
concurs in part and dissents in part:
I agree with the majority that the $1,000.00 attorney’s fee awarded appellee should be vacated.
I disagree with the majority that the $400.00 a month permanent alimony awarded the appellee should be affirmed. Based on the facts presented to us and the applicable law, I would reverse this part of the judgment because the trial court abused its discretion. I would reduce the permanent alimony to $200.00 per month.
Affirmed in part and reversed in part.